  Case 15-21360         Doc 51     Filed 10/02/18 Entered 10/02/18 12:44:13              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21360
         JOHN H CONNER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/20/2015.

         2) The plan was confirmed on 01/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/16/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,889.70.

         10) Amount of unsecured claims discharged without payment: $27,111.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-21360       Doc 51       Filed 10/02/18 Entered 10/02/18 12:44:13                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $10,685.90
       Less amount refunded to debtor                           $245.89

NET RECEIPTS:                                                                                  $10,440.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $463.26
    Other                                                                   $91.58
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,554.84

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AFFILIATED RADIOLOGISTS SC      Unsecured      1,461.00            NA              NA            0.00       0.00
ALTAIR OH XIII LLC              Unsecured         533.00        533.51          533.51        115.06        0.00
Calvary Portfolio Services      Unsecured         453.00           NA              NA            0.00       0.00
CAPITAL ONE                     Unsecured         436.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC               Unsecured         517.00        452.85          452.85          97.67       0.00
CHECK N GO                      Unsecured      1,728.45            NA              NA            0.00       0.00
CLERK OF THE CIRCUIT CT         Priority          486.20           NA              NA            0.00       0.00
COMPUTER CREDIT INC             Unsecured      1,209.31            NA              NA            0.00       0.00
Fairway Capital Recovery        Unsecured      1,728.45            NA              NA            0.00       0.00
FINGERHUT                       Unsecured         100.00           NA              NA            0.00       0.00
FIRST PREMIER BANK              Unsecured         100.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE              Unsecured           5.99        164.90          164.90          35.56       0.00
IL DEPT OF REVENUE              Priority          255.38      1,037.82        1,037.82      1,037.82        0.00
ILLINOIS BELL TELEPHONE CO      Unsecured         163.90           NA              NA            0.00       0.00
Internal Medicine               Unsecured          50.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority       1,496.42       1,496.42        1,496.42      1,496.42        0.00
INTERNAL REVENUE SERVICE        Unsecured          71.61         71.61           71.61          15.44       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         100.00           NA              NA            0.00       0.00
Midland Funding                 Unsecured         665.03           NA              NA            0.00       0.00
MIDSTATE COLLECTION SOLUTION    Unsecured         392.00           NA              NA            0.00       0.00
MIDSTATE COLLECTION SOLUTION    Unsecured         347.00           NA              NA            0.00       0.00
MIDSTATE COLLECTION SOLUTION    Unsecured          60.00           NA              NA            0.00       0.00
NORTHWESTERN MEDICAL FACULT     Unsecured         325.73           NA              NA            0.00       0.00
PERITUS PORTFOLIO SERVICES      Unsecured     10,003.00       2,649.93        9,449.93      2,038.06        0.00
PERITUS PORTFOLIO SERVICES      Secured              NA       6,800.00        6,800.00           0.00       0.00
PLAIN GREEN LOANS               Unsecured      1,800.00            NA              NA            0.00       0.00
QUEST DIAGNOSTICS               Unsecured         261.85           NA              NA            0.00       0.00
RUSH UNIVERSITY MED CTR         Unsecured      3,007.47       4,023.60        4,023.60        867.77        0.00
RUSH UNIVERSITY MEDICAL CENTE   Unsecured          60.35           NA              NA            0.00       0.00
RUSH UNIVERSITY MEDICAL CENTE   Unsecured      1,647.44            NA              NA            0.00       0.00
TCF BANK                        Unsecured         346.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-21360       Doc 51      Filed 10/02/18 Entered 10/02/18 12:44:13                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
T-MOBILE/T-MOBILE USA INC      Unsecured            NA            52.41         52.41          11.30        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA            78.40         78.40          16.91        0.00
UNIVERSITY HEAD & NECK ASSOC   Unsecured         739.00             NA            NA            0.00        0.00
UNIVERSITY PATHOLOGISTS        Unsecured          13.50             NA            NA            0.00        0.00
US CELLULAR                    Unsecured      1,441.00           710.17        710.17        153.16         0.00
WebBank                        Unsecured         737.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                $0.00                $0.00
      Mortgage Arrearage                                      $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                 $0.00                $0.00                $0.00
      All Other Secured                                   $6,800.00                $0.00                $0.00
TOTAL SECURED:                                            $6,800.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $2,534.24          $2,534.24                  $0.00
TOTAL PRIORITY:                                           $2,534.24          $2,534.24                  $0.00

GENERAL UNSECURED PAYMENTS:                           $15,537.38             $3,350.93                  $0.00


Disbursements:

       Expenses of Administration                              $4,554.84
       Disbursements to Creditors                              $5,885.17

TOTAL DISBURSEMENTS :                                                                         $10,440.01




UST Form 101-13-FR-S (09/01/2009)
  Case 15-21360         Doc 51      Filed 10/02/18 Entered 10/02/18 12:44:13                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
